         Case 1:17-cv-11633-DJC Document 326 Filed 09/02/20 Page 1 of 4



                             UNITED STATES DISTRICT COURT

                              DISTRICT OF MASSACHUSETTS



SECURITIES AND EXCHANGE
COMMISSION,                                       Civil Action No. 1:17-cv-11633

               Plaintiff,

       v.

NAVELLIER & ASSOCIATES, INC.,
and LOUIS NAVELLIER,

               Defendants.




 DEFENDANTS’ REQUEST FOR EXTENSION OF TIME REGARDING BRIEFING
SCHEDULE FOR FINDING THE FACT AND CONCLUSIONS OF LAW REGARDING
                            Liu v. SEC


       Pursuant to the Court’s September 1, 2020 electronic order (DKT# 325), Defendants

request that the Court extend the time for counsel to meet and confer and propose a briefing

schedule as to the proposed findings of fact and conclusions of law as to Liu v. SEC. Defendants’

counsel Samuel Kornhauser is out of state on a long planned vacation and will not return until

September 17, 2020. Therefore, defense counsel asks that the Court modify its order so that the

proposed briefing schedule be submitted and filed by September 22, 2020.




                                               -1-
        Case 1:17-cv-11633-DJC Document 326 Filed 09/02/20 Page 2 of 4



Respectfully submitted,

DATED: September 2, 2020      LAW OFFICES OF SAMUEL KORNHAUSER
                              (Dictated)     By:/s/ Samuel Kornhauser
                                             Samuel Kornhauser, Esq.
                                             CA Bar No. 83528
                                             Law Offices of Samuel Kornhauser
                                             155 Jackson Street, Suite 1807
                                             San Francisco, California, 94111
                                             Telephone: (415) 981-6281
                                             Email: skornhauser@earthlink.net

                                             BROOKS & DeRENSIS
                                             Steven Brooks
                                             111 Devonshire Street, Suite 800
                                             Boston, MA 02109
                                             Telephone: (857) 259-5200
                                             Email: sbrooks@bdboston.com

                                             Attorneys for Defendants




                                       -2-
         Case 1:17-cv-11633-DJC Document 326 Filed 09/02/20 Page 3 of 4



                            LOCAL RULE 7.1 CERTIFICATION

       On September 2, 2020 the undersigned attempted to meet and confer with SEC counsel

by email to obtain the SEC’s assent to an extension. The undersigned has not as yet received a

response.



Dated: September 2, 2020                                   By: /s/ Samuel Kornhauser
                                                                  Samuel Kornhauser

                                                           Samuel Kornhauser, Esq.
                                                           CA Bar No. 83528
                                                           Law Offices of Samuel Kornhauser
                                                           155 Jackson Street, Suite 1807
                                                           San Francisco, California, 94111
                                                           Telephone: (415) 981-6281
                                                           Email: skornhauser@earthlink.net

                                                           BROOKS & DeRENSIS
                                                           Steven Brooks
                                                           111 Devonshire Street, Suite 800
                                                           Boston, MA 02109
                                                           Telephone: (857) 259-5200
                                                           Email: sbrooks@bdboston.com

                                                           Attorneys for Defendants




                                               -3-
          Case 1:17-cv-11633-DJC Document 326 Filed 09/02/20 Page 4 of 4



                                 CERTIFICATE OF SERVICE

        I hereby certify that this document was filed on this date through the ECF system and will

be sent to the registered participants as identified on the Notice of Electronic Filing (NEF) as of

this date of this filing.



September 2, 2020                                             By: Dan Cowan
                                                                  Dan Cowan




                                                -4-
